NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 16 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

 In re: RONALD GOTTSCHALK,                       No. 12-55304
 ______________________________
                                                 D.C. No. 2:11-mc-00284-ABC
 RONALD GOTTSCHALK, attorney
 disciplinary matter,
                                                 MEMORANDUM*
                 Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   Audrey B. Collins, District Judge, Presiding

                              Submitted March 8, 2017**

Before:      LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

      Ronald Gottschalk, an attorney, appeals pro se from the district court’s order

imposing reciprocal discipline on him after his disbarment from the California

State Bar. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse

of discretion, In re Corrinet, 645 F.3d 1141, 1145 (9th Cir. 2011), and we affirm.

      The district court did not abuse its discretion in imposing reciprocal


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discipline against Gottschalk because he failed to establish by clear and convincing

evidence that he was deprived of due process, that there was insufficient proof of

the misconduct that led to his disbarment, or that grave injustice would result from

the imposition of reciprocal discipline. See In re Kramer, 282 F.3d 721, 724-25

(9th Cir. 2002) (setting forth the limited circumstances under which an attorney

subject to discipline by another court can avoid a federal court’s imposition of

reciprocal discipline, and setting forth attorney’s burden of proof).

      We reject as unsupported by the record Gottschalk’s contention that the

district court improperly destroyed documents. Gottschalk’s request for counsel,

raised in his opening brief, is denied as moot.

      AFFIRMED.




                                          2                                   12-55304